Exhibit 10.27
10.27 Transportation Vehicle Lease Agreement between Xiangrui Pharmacy
and Shandong Ruyin Bio-chemical Co., Ltd.
Party A (Leasor): Shandong Ruyin Bio-chemical Co., Ltd.
Party B (Leasee): Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract Xiangrui Pharmacy rent vehicles from Runyin
Bio-chemical.

  •  
The rent shall be RMB 100 per vehicle and RMB 1 per kilometer for each day. The
rent shall be paid once each month.

  •  
The maintenance, insurance, driver and toll cost shall be on Runyin
Bio-chemical.

  •  
Xiangrui Pharmacy shall pay the rent before the 10th of next month.

  •  
Either party shall not rescind this agreement without counterpart’s consent.

•  
Headlines of the articles omitted

  •  
Dispute Settlement

  •  
Breach of the Agreement
    •  
Miscellaneous

 

 